Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ITEM 77C Exhibit 1 DREYFUS A BONDS PLUS, INC. (the Fund) MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of the Dreyfus A Bonds Plus, Inc. was held on February 27, 2008. Out of a total of 13,324,209 shares (Shares) entitled to vote at the meeting, a total of 12,684,410 were represented at the Meeting, in person or by proxy. The following matter was duly approved of the holders of the Funds outstanding Shares as follows: Shares For Against Abstain To approve an Agreement and Plan of Reorganization
